          Case 1:20-cr-00135-JMF Document 369 Filed 03/19/21 Page 1 of 1



                                                 Law Firm of
                                       Susan K Marcus LLC
                                 29 Broadway, Suite 1412, New York, NY 10006
                        T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                                           March 19, 2021

VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Arguedas (on behalf of Simone Cordero), 20-cr-135 (JMF)

Dear Judge Furman:

I write to request a temporary modification of Ms. Cordero’s bond conditions. She is scheduled to
have surgery on March 23, 2021. The doctor has stated that she cannot have a bracelet on during the
surgery. Therefore, we are requesting that her bracelet be removed on March 22, 2021, and put back
on March 24, 2021.

Both Pretrial Services and the government consent to this temporary modification of Ms. Cordero’s
conditions.

Thank you for your consideration of this request.

                                                  Sincerely,




                                                  Susan K. Marcus. Esq.
                                                  Attorney for Simone Cordero

 Application GRANTED. The Clerk of Court is directed to
 terminate Doc. #368. SO ORDERED.




                  March 19, 2021
